g{§v)L/7 7~19 k

JAMES PAUL wARNER, TDCJ#1463447 RECEW
@HUGHES UNIT CGURTOFCR|M!NED!N
RT 2 BOX 4400 ALAPPEALS

GATESVILLE, TEXAS 76597 JUN 0520§

cOURT 0F cRIMINAL APPEALS 4b

ATTN; ABEL ACOSTA, cLERK ’“'“”@£ACOS?G,C!@N<
P.o. BOX 12308 `

cAPlTOL STATION

AUSTIN, TEXAS 78711

RE;wR-83,147-01

66-02-2015

MR. ACOSTA

vON 06-02-2015,1 RECEIQED A NOTICE THAT THE COURT HAS DENIED

MY WRIT OF HABEAS CORPUS WITHOUT A WRITTEN ORDER. IS THERE A

PROCEEDURE FOR RECEIVING THE REASONS THAT THE COURT DEEMED IT
NECESSARY TO DENY THAT SAID WRIT? _'

. IF THERE 18 A COST INCURRED IN THIS REQUEST PLEASE ADVISE ME
OF THAT, AND THE  FEE SCHEDULE.

IF IT WAS A PROCEDURAL EW ERROR, PLEASE ADVISE ME ACCORDINGLY.

THANK`YOU.

RESPECTFULLY,

JAMES PAUL wARNER, C:jqc>¢wqe;§; £)L»~lL/l,/L)C”q/?ELQL

cc:file~-